[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 13, 2008
                               No. 07-14666                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A98-677-704 & A98-677-705

KAREN PAPYAN,
GOAR NIKOGOSYAN,

                                                                      Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (June 13, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Petitioner Karen Papyan (“Papyan”), a citizen of Russia and native of
Armenia (which was part of the U.S.S.R. at the time of Papyan’s birth), with his

wife Goar Nikogosyan as rider, petitions this Court for review of the Board of

Immigration Appeals’s (“BIA”) affirmance of the Immigration Judge’s (“IJ”)

denial of asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), INA § 208, 8 U.S.C. § 1231; 8 C.F.R. § 208.16(c).

      We previously issued a jurisdictional question to the parties regarding the

proper venue for Papyan’s petition. With the benefit of the full administrative

record, we conclude that the immigration proceedings below occurred in Miami,

Florida, and we do have jurisdiction to consider the instant petition. See INA

§ 242(b)(2), 8 U.S.C. § 1252(b)(2); Dailide v. United States Att’y Gen., 387 F.3d

1335, 1340 n.7 (11th Cir. 2004).

      Papyan argues that the IJ’s adverse credibility determination was based on

the faulty ethnocentric view that the level of corruption testified to by Papyan was

implausible. Papyan notes that he provided evidence and country reports to

support the plausibility of his claim and asserts that the IJ’s credibility ruling was

based on mere conjecture.

      When the BIA issues a decision with an opinion, we review that decision,

except to the extent that the BIA expressly adopts the IJ’s decision. Al Najjar v.
                                            2
Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA issued an opinion

that did not expressly adopt the IJ’s decision and, therefore, we review the BIA’s

decision.

      We review the factual determinations of the IJ and BIA under the substantial

evidence test. Al Najjar, 257 F.3d at 1283-84; Forgue v. United States Att’y Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005). Under this test, the finding must be upheld

if it is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1284 (citation omitted). The

determination may be reversed only where the evidence would compel a

reasonable finder of fact to come to a contrary determination. Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). “Under the substantial evidence

test, we review the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Id. That

evidence in the record may support a contrary conclusion is not enough to justify

reversal. Id. Credibility determinations, like other factual findings, are reviewed

under the substantial evidence test. Forgue, 401 F.3d at 1286.

      An alien may obtain asylum if he is a refugee. 8 U.S.C. § 1158(b)(1)(A). A

refugee is a person who is unable or unwilling to return to his home country

because of past persecution or a well-founded fear of future persecution on account

of race, religion, nationality, membership in a particular group, or political opinion.
                                           3
INA § 101(a)(42)(A), 8 U.S.C. § 1101(A)(42)(A). A well-founded fear of

persecution is one that is subjectively genuine and objectively reasonable. Al

Najjar, 257 F.3d at 1289. The asylum applicant carries the burden of proving that

he meets the definition of refugee. Id. at1284.

      To obtain withholding of removal, an alien must show that it is more likely

than not that he will be persecuted or tortured upon being returned to his country.

Sepulveda v. United States Att’y. Gen., 401 F.3d 1226, 1232 (11th Cir. 2005). This

standard is more stringent than the well-founded fear standard for receiving

asylum. Al Najjar, 257 F.3d at 1292–93. Thus, if an applicant is unable to meet

the asylum standard, he is generally unable to qualify for withholding of removal.

Id. To receive CAT relief, an alien must show that it is more likely than not he

would be tortured if removed. 8 C.F.R. § 208.16(c)(2). This standard is also

higher than the burden for showing eligibility for asylum. Al Najjar, 257 F.3d at

1302-03.

      “The asylum applicant must establish eligibility for asylum by offering

credible, direct, and specific evidence in the record.” Forgue, 401 F.3d at 1287

(citation omitted). The credible testimony of an applicant may suffice on its own

to establish eligibility for asylum. Forgue, 401 F.3d at 1287. “Conversely, an

adverse credibility determination alone may be sufficient to support the denial of

an asylum application.” Id. “[T]he IJ must offer specific, cogent reasons for an
                                          4
adverse credibility finding.” Id. For there to be an adverse credibility

determination, the IJ must have made an explicit, clean determination of

credibility. Yang v. United States Att’y. Gen., 418 F.3d 1198, 1201 (11th Cir.

2005). “Once an adverse credibility finding is made, the burden is on the applicant

alien to show that the IJ’s credibility decision was not supported by specific,

cogent reasons or was not based on substantial evidence.” Forgue, 401 F.3d at

1287 (internal quotations omitted).

      After reviewing the record and the parties’ briefs, we conclude that

substantial evidence supports the BIA’s determination that the IJ did not clearly err

in its adverse credibility determination. The BIA accurately identified a variety of

specific, cogent reasons that the IJ relied upon in making this finding, and Papyan

does not challenge these conclusions. See Forgue, 401 F.3d at 1287. With the

adverse credibility determination in tact, substantial evidence supports the ultimate

determination that Papyan was not eligible for asylum, withholding of removal, or

CAT relief. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                           5